*278As the People concede, the trial court’s closure of the courtroom to defendant’s father during an undercover officer’s testimony was error. Although the officer testified at the Hinton hearing that his safety and ongoing drug investigations would be jeopardized if the courtroom remained open to the public during his testimony, the officer did not claim to hold those fears with respect to defendant’s father and "did not otherwise advance any valid ground” for excluding defendant’s father, thereby rendering the court’s closure order broader than constitutionally tolerable (People v Gutierez, 86 NY2d 817, 818). Concur—Rosenberger, J. P., Wallach, Nardelli and Tom, JJ.